In an action to recover the amount of certain checks alleged to have been paid by respondent upon forged indorsements, order denying plaintiffs’ motion to strike out certain defenses contained in the respondent’s amended answer modified so as to strike out the ninth separate defense, and, as so modified, affirmed, with ten dollars costs and disbursements to the appellants, with leave to the respondent to serve a new answer containing an amended ninth separate defense, if it be so advised, within ten days from the entry of the order hereon. In our opinion, the ninth defense is insufficient because it does not allege knowledge on the part of the plaintiffs that the checks in question were made payable to the order of a fictitious person or that they were intended to be so issued. (Neg. Inst. Law, § 28; Shipman v. Bank S. N. Y., 126 N. Y. 318.) Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ., concur.